          Case 1:18-cr-00224-AJN Document 351 Filed 06/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        ECF CASE
                                               )
UNITED STATES OF AMERICA                       )
                                               ) NOTICE OF APPEARANCE AND REQUEST
                v.                             )      FOR ELECTRONIC NOTIFICATION
                                               )                      18 Cr. 224 (AJN)
ALI SADR HASHEMI NEJAD,                        )
                                               )
                        Defendant.             )



TO:      Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests the Clerk to note her appearance in this case

and to add her as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

Dated:    June 16, 2020
          New York, New York

                                                       By: /s/ Shawn G. Crowley
                                                          Shawn G. Crowley
                                                          Assistant United States Attorney
                                                          (212) 637-1034
